Townsend, J.
This court, in a judgment entered in this case (Beazley v. DeKalb County, 87 Ga. App. 910, 75 S. E. 2d 657), affirmed the judgment of the Superior Court of DeKalb County, and the Supreme Court on certiorari having reversed the judgment of this court (Beazley v. DeKalb County, 210 Ga. 41, 77 S. E. 2d 740), the judgment of affirmance originally rendered by this court is vacated, and the judgment of the trial court is reversed in accordance with the mandate of the Supreme Court.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.

Roy Leathers, Solicitor-General, J. A. McCurdy, Dan MacDougald, Jr., MacDougald, Troutman, Sams & Schroder, J. Robin Harris, Eugene Cook, Attorney-General, contra.
Tye, Cooper & Bell, Marshall, Greene, Baird & Neely, Heyman & Abram, Alston, Sibley, Miller, Spann & Shackleford, Spalding, Sibley, Troutman & Kelley, as amici curiae.